Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10, 12-16, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0203320 to Gestermann et al. in view of DE- 2059570 to Rausch et al. and U.S. Patent No. 4,296,212 to Ewen et al.
As to claims 9-10, 12-13, and 21, Gestermann discloses melt-processable polyurethane urea using a one-shot extrusion process (0003, 0037-0038) comprising adding 4,4- diphenylmethane diisocyanate, polyester polyols including polycaprolactone polyols and a chain extender mixture comprising 1,4-butanediol and aromatic diamines such as diethyl toluene diamine (Examples 1-6, 0044-0046, DETDA, 0029).
Gestermann fails to provide more detail with regards to the processing steps of cooling and pelletizing.
However, the use of one-shot extrusion techniques for polyurethane ureas wherein cooling and pelletizing take place after the reaction in a solventless environment was known at the time filing. This is supported by Rausch (See Examples in Rausch).
At the time of filing it would have been obvious to a person of ordinary skill in the art to use the method of Rausch to prepare the polyurethane urea of Gestermann because of economic advantages, reduced labor costs, higher output, ease of manipulation which flow from being able to carry out the process continuously as opposed to using a batch process. Furthermore, the process provides a product with markedly superior properties (Pg. 11, 16-22).
Gestermann teaches mixtures of chain extenders, but fails to exemplify the mixtures.
Ewen teaches elastomeric polyurethanes comprising the reaction product of aromatic polyisocyanate, polycaprolactone polyols, and a mixture of DETDA and 1,4-butanediol wherein the aromatic diamine comprises 4 to 45% by weight of the extender mixture and results in a urea content of less than 20% (See Examples, Table VI).
At the time of filing it would have been obvious to a person of ordinary skill in the art to use the chain extender mixture taught in Ewen as the chain extender in Gestermann to provide polyurethane urea polymers which are characterized by good hardness, tear, and improved modulus properties (2:33-40).
As to claims 14 and 20, Gestermann teaches polycarbonate polyols as suitable polyol components when preparing the TPU (0026).
As to claims 15-16, 18, and 22, Gestermann in view of Rausch teach in later procedures the TPU pellets are melted and fed under pressure to a mold in which the desired article is shaped under heat and pressure conditions (1, last 3 lines).

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
The applicant argued that the Gestermann in view of Ewen do not result in a prima facie case of obviousness because 1) Ewen is directed to RIM thermosetting elastomers and Gestermann is directed to thermoplastic polymers and 2) there is no reasonable expectation of success in the combination because Ewen fails to teach the claimed urea content.
1) In response to applicant's argument that Ewen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claimed invention is directed to polyurethanes with improved heat resistance and tensile properties.  Ewen teaches the combination of chain extenders that includes the claimed aromatic diamine and 1,4-butanediol provides a polyurethane elastomer with improved heat resistance and tensile properties.  Accordingly, Ewen is reasonably pertinent as prior art because it solves the same problems as applicants.
2) The claimed urea content is the % mols of amine containing moieties to the total number of mols of reactants.  In the examples of Ewen discloses 0.53 moles of polyisocyanate (77/144.4), 0.048 mols of high molecular weight polyol (100/2100), 0.2366 mols of ethylene glycol (~14/62.07), and 0.0092, 0.032, and 0.046 mols of aromatic diamine component (1.63/178, 5.69/178, and 8.24/178).  Therefore, the urea content ranges from 1.1% to 5.3% in the examples of Ewen.  Accordingly, Ewen teaches less than 20 mol% of urea when using the combination of aromatic diamine and short chain diol.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763